Exhibit 10t

Confidential Treatment Requested

TERMINATION AGREEMENT

This Termination Agreement (the “Agreement”), is made as of January 1, 2013, by
and between, Sanofi, a French société anonyme (“Sanofi”), and Bristol-Myers
Squibb Company, a Delaware corporation (“BMS” and together with Sanofi, the
“Parties” and, individually, each a “Party”) and relates to (i) the Territory A
Alliance Support Agreement (the “JVA Support Agreement”), dated as of January 1,
1997, by and between Sanofi and BMS, as amended by that certain Amendment No. 1,
dated of October 17, 2001 (“Amendment No. 1”), Amendment, dated October 2, 2007
(“Amendment No. 2”) and Amendment No. 3, dated April 10, 2012 (“Amendment No. 3”
and together with, Amendment No. 1 and Amendment No. 2, the “Amendments”),
(ii) that certain General Side Letter, dated January 2, 1997, from BMS to Sanofi
(“General Side Letter”) and (iii) that certain Side Letter, dated January 2,
1997, from BMS to Sanofi regarding transfer pricing (“Side Letter” and together
with the General Side Letter, the “Side Letters”). Any capitalized terms not
herein defined shall have the meaning ascribed to them in the JVA Support
Agreement.

WHEREAS, Sanofi and BMS have formed, through their indirect wholly-owned
subsidiaries, Sanofi Pharma Bristol Myers Squibb, a société en nom colletif
organized under the laws of the French Republic (“JVA”);

WHEREAS, pursuant to a master restructuring agreement (“Master Agreement”),
dated as of September 27, 2012 by and between Sanofi and BMS, Sanofi and BMS
have agreed to simplify the overall governance, operating and financial
principles of their alliance with respect to (i) Irbesartan Products worldwide
(other than in Japan, which is not in their alliance) and (ii) Clopidogrel
Products worldwide (other than in Japan, which is not in their alliance, and in
the United States) (the “Restructuring”);

WHEREAS, in connection with the Restructuring of JVA, Sanofi and BMS have agreed
to terminate the JVA Support Agreement and the Amendments and to terminate the
Side Letters solely as they relate to Territory A; and

WHEREAS, on the Termination Date, Sanofi shall assume control of the
distribution and commercialization of the Products in all of Territory A and
shall be responsible for all decisions relating to distribution and
commercialization and the local co-promotion and co-marketing Affiliates.

NOW THEREFORE, the Parties, in consideration of the foregoing and other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledge by each of the Parties) hereby agree by mutual consent:

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

  1. Termination and Release. The Parties hereby agree and acknowledge that the
JVA Support Agreement and each of the Amendments is hereby terminated, effective
January 1, 2013 (the “Termination Date”), in all respects and such that all of
the respective rights of each Party are terminated and that each Party is hereby
released and discharged from all future obligations and all liabilities under
the JVA Support Agreement and each of the Amendments; provided, however, that
neither Party shall be released from liability associated with its acts or
omissions prior to the Termination Date; provided, further, that the Parties
hereby agree that any provisions that survive pursuant to the terms of the JVA
Support Agreement and each of the Amendments shall not survive beyond the
Termination Date, except that Article VI (indemnification) shall survive to the
extent provided in the Master Agreement and to the extent any provision such
Article VI is incorporated by reference into an Opt-out Agreement or an
Autogeneric Agreement (as such terms are defined in the Master Agreement). For
the avoidance of doubt, Sections 5.02, 5.03 and 5.06 and Article IX of the JVA
Support Agreement shall not survive beyond the Termination Date and, to the
extent applicable, such provisions shall be superseded by the non-competition
and confidentiality provisions in the Master Agreement.

 

  2. Partial Termination of the Side Letters. The Parties hereby agree and
acknowledge that the Side Letters are hereby terminated, effective on the
Termination Date, as they relate to Territory A. In connection therewith, the
Parties hereby agree that all references to “Territory A,” the “Territory A
Alliance Support Agreement,” the “SNC Partnership” or otherwise relating to
Territory A shall be deleted from the Side Letters and the Side Letters shall
otherwise continue in full force and effect as they relate solely to Territory
B, which Territory shall be amended as of the Termination Date.

 

  3. Tax Matters. In accordance with the terms of the Master Agreement, the
Parties hereby agree that the following provisions shall apply as of the
Termination Date and shall survive the termination of JVA and the transfer of
the interests of any partner of JVA and shall remain in effect for the period of
time necessary to resolve any and all matters regarding income taxation of JVA
and items of [*] to the extent based upon events or circumstances arising,
filings made with respect to periods ending on or before, or decisions made,
prior to the Termination Date:

 

  a. The Parties shall cause the [*] to promptly provide each partner of JVA
with copies of notices or other materials from, and inform each partner of JVA
of discussions engaged in with, all [*], and shall provide each partner of JVA
with notice of all [*] including, without limitation, meetings with [*] [*], [*]
and [*], as soon as possible after receiving notice of the [*];

 

  b. The Parties shall cause the [*] and

 

  c. The Parties hereby acknowledge that the [*] may request extensions to file
any tax return or statement without the written consent of, but shall so inform,
[*].

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

  4. Opt-Out Agreements and Autogeneric Agreements. The Opt-out Agreements and
Autogeneric Agreements (as such terms are defined in the Master Agreement) shall
continue according to their terms except as otherwise provided in the Master
Agreement, and any amounts payable thereunder shall be payable under the Master
Agreement instead of the JVA Support Agreement.

 

  5. Conflict. In the event of any conflict between the provisions of this
Agreement and the Master Agreement, the provisions of the Master Agreement shall
control.

 

  6. Representations and Warranties. Each of the Parties hereto represents and
warrants to each other as of the date hereof that (a) it has the requisite
authority and power to enter into this Agreement and (b) the execution and
delivery of this Agreement has been duly authorized and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.

 

  7. Counterparts. This Agreement may be executed in any number of counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

  8. Successors and Assigns. The terms of this Agreement and the respective
rights and obligations of the Parties hereunder shall be binding upon, and inure
to the benefit of, their respective successors and assigns.

[Remainder of Page Intentionally Left Blank]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

SANOFI By:   /s/ T. Saugier              

Name: T. Saugier

Title: Authorized representative

 

BRISTOL-MYERS SQUIBB COMPANY By:   /s/ Katherine Kelly              

Name: Katherine Kelly

Title: Assistant Secretary

[Signature Page to JVA Alliance Support Agreement Termination Agreement]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION